
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1348
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Moran of Virginia
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committees on
			 Agriculture and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing the vision of John W. Weeks and
		  his contribution to the conservation effort with the passage of the Weeks Act
		  in 1911, a significant conservation achievement in the history of the United
		  States.
	
	
		Whereas John W. Weeks, a Republican from Massachusetts,
			 served in the House of Representatives from March 4, 1905, to March 4, 1913,
			 and in the Senate from March 4, 1913, to March 3, 1919;
		Whereas, while a Representative, John W. Weeks was
			 instrumental in securing the passage of the Act of March 1, 1911, which
			 authorized the creation of national forests in the eastern United
			 States;
		Whereas the Act of March 1, 1911, is known as the Weeks
			 Act in recognition of the role John W. Weeks played in the passage of the
			 law;
		Whereas the Act addressed the consequences of increased
			 flooding and soil erosion resulting from large scale logging and destructive
			 forest fires in the northeast and southern United States;
		Whereas the Act permitted the Federal Government to
			 relieve State and local governments from the burden of managing former
			 privately owned lands that were reverting to county or State ownership because
			 of delinquent taxes;
		Whereas the Act authorized the Federal purchase of
			 cut-over and denuded forestlands in the headwaters of navigable streams for the
			 purpose of conserving the flow of navigable streams and rivers or for timber
			 production;
		Whereas the Federal purchase of such land could not occur
			 unless a State gave its explicit consent;
		Whereas healthy forested watersheds regulate run-off and
			 permit for a more regular water flow, decreasing fluctuation in high and low
			 water level, and forests are crucial in mountainous regions in which runoff
			 traversing down sloping grades increases erosion of the land and silts the
			 streams;
		Whereas a month after President Taft signed the Weeks Act
			 into law, 11 land units were purchased in the White Mountains of New England
			 and in the southern Appalachians;
		Whereas the Act gave priority to, but did not restrict
			 outside of, the White Mountains and Southern Appalachian region, which at that
			 time required the greatest necessity for preventative and protective
			 measures;
		Whereas 26 eastern States are now home to 52 National
			 Forests encompassing 24,878,687 acres;
		Whereas, as a result of the Weeks Act, streams that were
			 filled with silt now flow clean and clear, degraded habitats were restored and
			 managed, and fish and game returned to many of the managed lands;
		Whereas many municipal water supplies along the eastern
			 coast depend on National Forest watersheds that provide clean drinking water to
			 their communities and $450 billion in food and fiber, manufactured goods, and
			 tourism depends on clean water and healthy watersheds;
		Whereas the timber resource, which was nearly nonexistent
			 when the Federal Government purchased the land, has increased by more than two
			 and a half times since 1952 and now totals an estimated 42 billion cubic feet
			 of growing stock and about 210 billion board feet of saw timber;
		Whereas both Republicans and Democrats recognized the
			 importance of the Federal Government in conserving the forests and the water
			 supply of the States for long-term environmental goals; and
		Whereas 52 National Forests in 26 eastern States may never
			 have existed if the Weeks Act had not been passed: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes former Representative and
			 Senator John W. Weeks for his leading vision and active conservation;
			(2)encourages the Forest Service to celebrate
			 the centennial of the enactment of the Act of March 1, 1911, known as the Weeks
			 Act, a law that helped propel the conservation movement and the preservation of
			 United States forests and watersheds; and
			(3)encourages
			 bipartisan efforts to preserve precious natural resources of the United States
			 and promote conservation efforts across the country.
			
